Exhibit FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx San Pedro Garza Garcia, Mexico, July 24, 2008 - Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL” or “the Company”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited second quarter results ended June 30, Highlights: v AXTEL's geographic expansion continued during the second quarter, with operations commencing in Matamoros, Nuevo Laredo, Culiacan, Mazatlan, Coatzacoalcos and Minatitlan, reaching thirty-three cities with integrated voice, data and Internet services. v During the second quarter, AXTEL became the first telecommunications company in Mexico to provide data, Internet and voice services to business and residential customers using WiMAX. (8) v AXTEL successfully adapted its network and related systems to jump start participation in local number portability, introduced in Mexico on July 5, 2008. AXTEL has been able to bring in new customers, with their existing numbers from other companies, thus ensuring the “carrier-class” reliability of AXTEL’s network. Revenues from operations Revenues from operations totaled Ps. 2,933.2 million in the second quarter of year 2008 from Ps. 3,116.0 million for the same period in 2007, a decrease of Ps. 182.8 million, or -6%. Revenues from operations totaled Ps. 11,849.7 million in the twelve-month period ended June 30, 2008, compared to Ps. 9,880.5 million in the same period in 2007, an increase of Ps. 1,969.2 million, or 20%. Sources of Revenues Local services. Local service revenues contributed with 46% of total revenues during the second quarter, compared with 43% in the second quarter of 2007, totaling Ps. 1,363.9 million for the three-month period ending on June 30, 2008, representing a 3% increase compared to the same quarter in 2007. During the quarter, cellular revenues and monthly rents increased 9% and 4%, respectively, compensating reduced measured service revenues resulting from further penetration of commercial offers including free local calling. For the twelve-month period ended June 30, 2008, revenues from local services totaled Ps. 5,386.9 million, an annual increase of Ps. 516.5 million, or 11%, from Ps. 4,870.4 million recorded in the same period in 2007. Monthly rents, measured service and value-added services revenues represented 62% of local revenues during the twelve-month period ended June 30, 2008. Long distance services. Long distance service revenues totaled Ps. 341.7 million in the quarter ending June 30, 2008, compared to Ps. 419.4 million in the same quarter in 2007. During this period, long-distance revenues per minute marginally declined from Ps. 0. 82 to Ps. 0.81. For the twelve month period ended June 30, 2008, long distance revenues grew to Ps. 1,383.8 million from Ps. 1,162.4 million registered in the same period in 2007, an increase of Ps. 221.4 million or 19%. Data & Network. Revenues from data and network revenues amounted to Ps. 618.4 million for the three-month period ended June 30, 2008, compared to Ps. 628.4 million in the same period in 2007, a decrease of Ps. 9.9 million. Dedicated Internet and VPNs represented 89% of data & network revenues during the quarter. For the twelve month period ended June 30, 2008, data and network services revenues totaled Ps. 2,503.2 million from Ps. 1,577.3 million registered in the same period in 2007, an increase of Ps. 925.9 million. International traffic. In the second quarter of 2008, International traffic revenues totaled Ps. 228.7 million, declining Ps. 101.7 million or 31% versus same quarter of previous year. Reduced tariffs explain this variation. For the twelve month period ended June 30, 2008, international traffic revenues totaled Ps. 1,054.1 million from Ps. 932.2 million registered in the same period in 2007, an increase of Ps. 121.9 million or 13%. Other services. Revenue from other services represented 13% or Ps. 380.5 million of total revenues in the second quarter of 2008, compared to Ps. 411.7 million registered in the same period in 2007. The decline is mainly explained by less activation fees caused by lower additional lines compared with the same quarter of 2007. For the twelve month period ended June 30, 2008, other services revenues totaled Ps. 1,521.7 million from Ps. 1,338.2 million registered in the same period in 2007, an increase of Ps. 183.5 million. Consumption Local Calls. Local calls totaled 626.6 million in the three-month period ended June 30, 2008, an increase of 16.9 million, or 3%, from 609.7 million recorded in the same period in 2007. A higher number of lines in service during this quarter explain this increase. For the twelve month period ended June 30, 2008, local calls increased to 2,476.5 million from 2,246.6 million registered in the same period in 2007, an increase of 229.8 million calls or 10%. Cellular (“Calling Party Pays”). Minutes of use of calls completed to a cellular line amounted to 345.6 million in the three-month period ended June 30, 2008, compared to 265.7 million in the same period in 2007, an 30% improvement equivalent to 79.9 million minutes. For the twelve month period ended June 30, 2008, cellular minutes grew 291.3 million, or 31%, from 933.4 million registered in the twelve-month period ended June 30, 2007, to 1,224.7 million in the same period in 2008. Long distance.
